Stephens, J.
1. Where a life-insurance policy provides that, “upon failure to pay a premium on or before the date when due, or any note *175[italics ours] or other obligation given therefor, this policy shall thereupon cease without any action or notice by the company, and all right shall be forfeited to the company, except as herein provided,” the policy becomes forfeited by failure to pay upon maturity a note given in payment of a premium. Stephenson v. Empire Life Insurance Co., 139 Ga. 82 (76 S. E. 592).
Decided September 18, 1919.
Action on insurance policy; from city court of Americus—Judge Harper. October 5, 1918.
Hixon & Pace, for plaintiff.
Ellis, Webb & Ellis, contra.
(a) Under the allegations of the petition in a suit brought by the beneficiaries of a life-insurance policy to recover for the death of- the insured, which occurred on the 25th day of May] 1915, it being alleged that the insurance had paid the first premium, and in full payment of the second annual premium due the 21st day of February, 1914, paid to the insurance company a certain sum of money in part payment thereof and gave to the company a promissory note for the balance, maturing November 1, 1914, and received in return the company’s official receipt, and that before the maturity of the note the insurance company did, for a valuable consideration, extend the date of maturity of such note until February 21, 1915, upon which latter date the note was not paid, and there being no allegation of any tender to the company, or effort by the insured to make payment of the amount due on the note at or before the last-mentioned date, the policy of insurance became forfeited. That the insurance company, through its authorized agent, did, before such note became due, fraudulently procure from the insured a surrender of the policy was no excuse for a failure upon the part of the insured to afterwards pay such note at maturity.
2. The petition set out no cause of action and was properly dismissed on demurrer.

Judgment affirmed.


Broyles, P. J., and Blood-worth, J., concur.